Citation Nr: 0838069	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for hearing loss.  

The Board remanded this case in June 2007.  At that time, the 
veteran had appealed issues of entitlement to service 
connection for right shoulder and neck conditions.  Service 
connection was granted in a May 2008 rating decision.  This 
grant constitutes a full grant of those appeals and they are 
no longer before the Board.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The hearing loss claim returns 
now for appellate consideration.


FINDING OF FACT

The veteran's hearing loss is not at least as likely as not 
related to his inservice noise exposure to trucks and 
artillery, nor did it manifest to a compensable degree within 
one year of service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Notice was renewed in a 
June 2007 letter.  The Board notes that the degree of 
disability and effective date elements were not met in the 
December 2003 letter, but were in the June 2007 letter.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
June 2007, he was provided over a year to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in July 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  As the Board 
concludes that service connection is not warranted, any 
possible error on these elements is harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board remanded to 
obtain any records that might be in the possession of the 
Social Security Administration.  The SSA responded to the 
information request that the veteran has not made a claim 
under the disability benefits program.  He appears only to 
have made claims under the retirement program.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the veteran's hearing 
loss may be associated with his military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has hearing loss as a result of 
noise exposure from trucks and artillery during service.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
has received multiple audiology evaluations through the VA.  
The veteran's January 2004 VA examination report shows 
puretone thresholds beyond 60 dB in the 2000, 3000, and 4000 
ranges.  Current disability is adequately established.  Id.  

Turning to inservice incurrence, the veteran's service 
treatment records do not discuss hearing loss or noise 
exposure.  At entry to service in June 1944, the veteran's 
hearing was normal, as he scored 15 out of 15 on the 
whispered voice test in each ear.  

The veteran's service ended in August 1961.  At his June 1961 
separation from service physical, the veteran was provided 
with an audiometric evaluation.  Service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units, as it is 
presumed they were obtained using the ASA standards, unless 
shown otherwise.  The military audiograms in this case 
conducted in 1961 must be converted from ASA to ISO units.  
Essentially, that means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 500 Hertz and 5 decibels at 4000 Hertz.  

Converted to ISO units, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
NA
10
LEFT
20
15
15
NA
15

Speech recognition ability was not tested.  As discussed 
above, the veteran's hearing scores were within normal limits 
in all tested ranges.  See Hensley, supra.

The Board notes that the veteran filed for service connection 
after a November 2003 audiology treatment session.  The 
veteran's VA treatment records show that the veteran was 
evaluated by a doctor of audiology who indicated that the 
veteran's hearing loss was consistent with service and post-
service history of noise exposure and that he should file for 
service connection.  

The RO scheduled a compensation and pension examination for 
the veteran in January 2004.  The examination was performed 
by the same audiology doctor as suggested he file for service 
connection and reviewed the same reported history, including 
truck and artillery noise during service, and examined the 
veteran and his service treatment records.  The doctor 
concluded that the veteran's hearing loss was not at least as 
likely as not related to service because his separation 
examination from just before his discharge reported hearing 
scores that were within normal limits.  This is the sole 
medical opinion of record.

The veteran contends that his hearing loss must be the result 
of service because he has eight siblings, none of whom have 
hearing loss as he does.  Furthermore, he has written that he 
remembers having hearing difficulty in the early 1960's, 
including seeking treatment.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a relationship 
between the veteran's inservice noise exposure and his 
current hearing loss disability.  The veteran separated from 
service over forty years before the filing of this claim.  
Even conceding the veteran's inservice noise exposure, the 
separation examination shows normal hearing.  The Board 
relies more heavily on contemporaneous records than the 
veteran's memory, which may be clouded by time.  In judging 
whether family history or environmental factors are more or 
less likely the cause of his disability, the Board finds that 
the doctor's opinion far outweighs the veteran's.  Service 
connection must be denied on a direct basis.  See Hickson, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(including sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing was not compensable at separation and the 
record does not reflect any treatment for decades thereafter.  
The Board finds that the veteran's hearing loss was not 
compensable within one year of separation.  The veteran 
cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


